 



Exhibit 10.2.6

AGREEMENT FOR DISPOSAL OF DRY SCRUBBER ASH
AND RAILROAD TRANSPORTATION

BETWEEN

INDIANTOWN COGENERATION, L.P.

AND

ALLIED SERVICES L.L.C.

AND

CSX TRANSPORTATION

Effective Date: March 15, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article

--------------------------------------------------------------------------------

      Page

--------------------------------------------------------------------------------

1
  DISPOSAL OF DSA     1  
2
  CONTRACT PRICE; ANNUAL VOLUME; LIQUATED DAMAGES; PAYMENT PROVISIONS     5  
3
  TITLE TO DSA     7  
4
  WEIGHING AND REPORTING     7  
5
  TERM; EARLY TERMINATION     8  
6
  TRANSPORTATION OF CARS OF DSA     11  
7
  REPRESENTATIONS AND WARRANTIES     14  
8
  INSURANCE     17  
9
  INDEMNIFICATION     19  
10
  MISCELLANEOUS PROVISIONS     22  
EXHIBIT A
  RATE SHEET        
EXHIBIT B
  ICLP – MSDS SHEETS – COAL FLY ASH        
EXHIBIT 2.5
  CSXT ACH DEBIT PROCEDURE        

 



--------------------------------------------------------------------------------



 



AGREEMENT FOR DISPOSAL OF DRY SCRUBBER ASH
AND RAILROAD TRANSPORTATION

     This Agreement for Disposal of Dry Scrubber Ash and Railroad Transportation
(this “Agreement”) is made and entered into as of the 15th day of March, 2004
(the “Effective Date”) by and among Allied Services, LLC, a Delaware limited
liability company which is successor by merger to Southern States Environmental
Services, Inc., a Georgia corporation (“SSES”), CSX Transportation, Inc., a
Virginia corporation (“CSXT”), and Indiantown Cogeneration, L.P., a Delaware
limited partnership (“ICLP”).

EXPLANATORY STATEMENT

     WHEREAS, ICLP produces dry scrubber ash (“DSA”) at its Indiantown
Cogeneration Project located in Indiantown, Florida (the “ICLP Plant” or
“Origin”).

     WHEREAS, SSES owns and operates the Taylor County Landfill, located in
Mauk, Georgia (the “Landfill”) and has rights in and to the spur line and rail
unloading facilities serving the Landfill (such rail unloading facilities, the
“Destination”).

     WHEREAS, ICLP and CSXT desire to enter into this Agreement for the
transportation by rail of DSA from the ICLP Plant to the Destination and for the
transloading of DSA from Cars at the Destination, and transfer of DSA by trucks
to the Landfill for disposal.

     WHEREAS, ICLP and SSES desire to enter into this Agreement for the disposal
of DSA produced by ICLP at the Landfill.

     WHEREAS, CSXT, SSES and ICLP have agreed upon the terms and conditions upon
which CSXT will transport and transload DSA, and SSES will dispose of DSA, and
now desire to specify the terms and conditions under which such services will be
provided;

     NOW, THEREFORE, in view of the foregoing recitals and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE 1

DISPOSAL OF DSA

     Section 1.1. Disposal.

          (a) Subject to the terms and conditions of this Agreement, during each
Agreement Year, (1) ICLP agrees to tender to CSXT at the Origin not less than
500 enclosed pressure differential rail cars (“Cars”) of dry scrubber ash
(“DSA”) produced at the ICLP Plant, for transport to the Destination, (2) CSXT
agrees to transport to the Destination, transload and deliver to the Landfill
not less than 500 Cars of DSA to the Destination, and (3) SSES agrees to dispose
not less than 500 Cars of DSA. Pursuant to Section 10.2, SSES and ICLP
understand that CSXT may arrange for the transloading and delivery of the DSA
from the Destination to the Landfill to be performed by a third party. ICLP may
tender more than 500 Cars of DSA based

Page 1



--------------------------------------------------------------------------------



 



on mutual agreement of CSXT and SSES. An “Agreement Year” shall mean a calendar
year; provided, however, that the period from the Effective Date until
December 31, 2004 shall be deemed to be the first Agreement Year, and the period
from January 1 of the year in which this Agreement is terminated until the date
of the expiration or termination of this Agreement pursuant to the terms of this
Agreement shall be deemed to be the last Agreement Year. Cars shipped to SSES
via CSXT under contract “Price List CSXT 53597” during 2004 but prior to the
effective date of this Agreement shall be credited towards the amount ICLP is
obligated to tender for 2004. The parties acknowledge and agree that each Car
contains approximately 100 tons of DSA. During the last Agreement Year, ICLP
shall only be obligated to tender to CSXT, CSXT shall only be obligated to
transport and transload, and SSES shall only be required to accept and dispose
of Cars of DSA in an amount equal to 500 multiplied by a fraction, the numerator
of which is the number of days from January 1 until the last day of the term of
this Agreement and the denominator of which is 365.

          (b) SSES and CSXT acknowledge that ICLP’s obligation to tender the
number of Cars of DSA specified in Section 1.1(a) is based on ICLP’s projection
that it will use 900,000 tons of coal to produce electricity in each Agreement
Year. Notwithstanding Section 1.1(a), if, based on reduced dispatch of the ICLP
Plant by purchasers of electricity produced at ICLP’s Plant, including, without
limitation, Florida Power and Light, ICLP uses less than 900,000 tons of coal in
an Agreement Year (or a pro rata amount consistent with Section 1.1(a) if an
Agreement Year is not a 12 month period), ICLP’s obligation to tender 500 Cars
of DSA (or a pro rata amount consistent with Section 1.1(a) if an Agreement Year
is not a 12 month period) will be reduced by one Car of DSA for each 1,000 tons
of coal below 900,000 tons of coal not used by the ICLP Plant.

          (c) During the term of this Agreement, in the event that ICLP
identifies or is offered an opportunity whereby all or a portion of the DSA
produced at the ICLP Plant can be transported by CSXT to a location served by
CSXT and accepted for disposal at a reputable disposal facility on terms
economically or otherwise more favorable to ICLP than the terms specified herein
(including, without limitation, the term of this Agreement as provided in
Article V), ICLP shall first offer to continue to tender Cars of DSA to CSXT for
transport and transloading to SSES, and for acceptance and disposal by SSES,
under the same terms and conditions so offered or identified. Such opportunity
shall be presented by ICLP to CSXT and SSES in writing. SSES and CSXT shall have
30 days to accept such offer (at which point the parties will modify this
agreement accordingly) or otherwise enter into an agreement with ICLP on such
terms and conditions that SSES and CSXT shall continue to provide services to
ICLP (at which point the parties will modify this Agreement accordingly). If, at
the end of such 30 days, SSES and CSXT have not accepted such offer or ICLP,
SSES and CSXT have not agreed upon such terms and conditions, then ICLP may
enter into such alternative arrangements and the quantity of Cars of DSA that
ICLP is obligated to tender to CSXT and to deliver to SSES hereunder shall be
reduced by the Cars of DSA or the amount of DSA, as applicable, disposed of
pursuant to such alternate arrangements. In the event that ICLP declines any
third party offer to transport Cars of DSA and dispose of DSA as a result of the
exercise by SSES and CSXT of their right of first refusal set forth in this
paragraph, CSXT shall be obligated to transport and transload such Cars of DSA
and SSES shall be obligated to accept for disposal the DSA contained in such
Cars upon such terms and conditions. The parties acknowledge and agree that if
SSES fails to accept for disposal such DSA, and CSXT fails to transport and
transload such

Page 2



--------------------------------------------------------------------------------



 



Cars of DSA, ICLP will suffer direct and substantial damages. Therefore, if SSES
and CSXT exercise their right of first refusal as set forth in this
Section 1.1(c) and (A) SSES fails to accept for disposal any of DSA on such
terms and conditions, then SSES shall pay to ICLP as liquidated damages, $250
per 100 Tons of DSA that is not accepted for disposal, or (B) CSXT fails to
transport and transload any Cars of DSA on such terms and conditions, CSXT shall
pay to ICLP as liquidated damages, $250 per Car for each such Car that is not
transported to and transloaded at the Destination.

          (d) Notwithstanding any provision of this Agreement to the contrary,
loading of DSA to the Cars at the Origin and tender of the Cars of DSA to CSXT
at the Origin for transport to the Destination, shall be subject to ICLP’s
compliance with all laws, regulations and permits applicable to ICLP’s
operations at the ICLP Plant.

     Section 1.2. Disposal of DSA. SSES shall dispose of the DSA at the Landfill
in compliance with all applicable permits issued to SSES, copies of which have
been and will be provided to ICLP, and all other applicable laws, regulations
and permits. SSES shall not use the DSA for any other purpose and shall not
sell, supply or transfer the DSA to any other party or allow any other party to
use the DSA without the prior written consent of ICLP, which consent may be
withheld by ICLP in its sole discretion.

     Section 1.3. Consistency and Composition of DSA.

          (a) The information in Exhibit A describes the expected chemical
composition and physical properties of the DSA (the “DSA Profile”).

          (b) ICLP shall provide DSA in a dry condition, and shall, prior to
tendering any Cars to CSXT, deliver to SSES a written analysis of a composite
sample of the DSA in the Cars to be tendered to CSXT.

          (c) If the analysis of such composite sample indicates that the DSA
does not conform to the DSA Profile (such DSA, “Non-Conforming DSA”), ICLP shall
immediately notify CSXT and SSES of such Non-Conforming DSA but shall not be
obligated to tender such Non-Conforming DSA to CSXT and SSES shall not be
obligated to accept such Non-Conforming DSA. ICLP shall have the right, but not
the obligation, to provide SSES with reports indicating the chemical composition
of such Non-Conforming DSA, and if such a report is provided by ICLP, then
within 5 days of SSES’s receipt thereof, SSES shall have the right, but not the
obligation, to notify ICLP that it will accept such Non-Conforming DSA. If SSES
notifies ICLP that it will accept such Non-Conforming DSA, then such
Non-Conforming DSA shall, for purposes of this Agreement, be deemed to be DSA
conforming to the DSA Profile. If ICLP fails to tender DSA that is not
Non-Conforming DSA for one hundred and twenty (120) consecutive days, any party
may terminate this Agreement by providing written notice to the other parties.

     Section 1.4. Waste Profile Sheets Contact Persons; DSA Profile.

          (a) ICLP shall provide SSES with the name and contact information of a
contact person responsible for providing the waste profile sheets, analyticals,
inspection samples and other similar information relating to the DSA produced at
the ICLP Facility.

Page 3



--------------------------------------------------------------------------------



 



          (b) ICLP represents and warrants that the STCC number of the DSA is
4011029.

     Section 1.5. Operation of the Landfill

          (a) SSES will operate the Landfill in compliance with all federal,
state and local laws, regulations and ordinances and in compliance with its
permits and licenses.

          (b) SSES will provide equipment, material and personnel sufficient to
accept deliveries of DSA at the Destination.

          (c) SSES shall keep the Destination and the Landfill open for
acceptance of DSA from 6:00 a.m. until 6:00 p.m. Monday through Friday and from
6:00 a.m. until 4:00 p.m. on Saturday.

          (d) SSES shall notify CSXT of the locations within the Landfill that
the DSA is to be delivered.

     Section 1.6. Disposal at Landfill.

          (a) Upon CSXT’s delivery of the Cars at the Destination, CSXT will
promptly transload the DSA from the Cars to trucks and transport the DSA to the
disposal site within the Landfill, which site shall be identified by SSES
pursuant to Section 1.5(d).

          (b) SSES will accept and dispose of all shipments of DSA; provided,
however, that SSES shall not be required to accept and dispose of shipments if
either (x) the shipments contain a product other than DSA, (unless SSES has
consented to accept such other product pursuant to Section 1.3(c)), or (y) CSXT
does not pay invoices submitted by SSES pursuant to the agreement between SSES
and CSXT for disposal of the DSA hereunder (the “CSXT/SSES Agreement”) within
the time period specified therein. SSES will provide CSXT and ICLP with not less
than forty-five (45) days advance written notice of such nonpayment. If payment
in full is not received within that time, SSES may suspend acceptance of DSA and
CSXT shall pay to ICLP liquidated damages in the amount of $250 per Car of DSA
that is not accepted by SSES as a result of CSXT’s failure to pay SSES. This
suspension option does not apply to bills that are disputed by CSXT.

     Section 1.7. Records.

          (a) CSXT shall keep detailed records in respect of the Cars of DSA
transported from the Origin to the Destination and transloaded at the
Destination, and SSES shall keep detailed records concerning the DSA accepted by
SSES and disposed of in the Landfill, in each case for a period of seven years
after termination or expiration of this Agreement. CSXT and SSES shall make such
records available to ICLP upon reasonable request during normal business hours.
Nothing in this Section 1.7(a) shall require SSES to perform any testing in
addition to the testing required by Laws or that SSES would otherwise perform as
a prudent landfill operator in the ordinary course of business.

Page 4



--------------------------------------------------------------------------------



 



          (b) ICLP shall keep records of the amounts of DSA tendered to CSXT on
the railroad manifest and shall make these records available to SSES upon
reasonable request during normal business hours.

     Section 1.8 Conformity to Profile. Subject to SSES’s agreement to accept
Non-Conforming DSA pursuant to the provisions of Section 1.3(c), ICLP warrants
that any DSA delivered to SSES will materially conform to the DSA Profile but
may change in certain non-material characteristics because the chemical
constituents of DSA fluctuates as a result of its nature as a by-product.

ARTICLE 2

CONTRACT PRICE; ANNUAL VOLUME; LIQUIDATED DAMAGES; PAYMENT PROVISIONS

     Section 2.1. Price.

          (a) ICLP shall pay to CSXT a disposal fee for each ton of DSA
transported and transloaded by CSXT, and accepted by SSES for disposal. The
disposal fee (the "Disposal Fee”) for the period from the Effective Date until
the end of the first Agreement year on December 31, 2004 shall be $25.65, and
for each Agreement Year thereafter, the Disposal Fee shall be increased by 2%
from the Disposal Fee charged for the prior Agreement Year.. For purposes of
this Agreement, a ton shall be 2000 pounds.

          (b) ICLP shall make additional payments to CSXT pursuant to the
provisions of CSXT Governing Tariffs UFC 6000 Series, OPSL 6000 Series and CSXT
8100 Series. ICLP shall not be obligated to make additional payments to CSXT
pursuant to the provisions of any other documents, agreements or tariffs.

     Section 2.2. Fuel Surcharges; Fuel Surcharge Rebate. Fuel surcharges, as
provided in Tariff CSXT 8100 Series, or successor publications, shall apply. On
January 15 and July 15 of each Agreement Year, or the next business day, CSXT
shall rebate to ICLP fifty per cent (50%) of the Fuel Surcharges charged to ICLP
by CSXT over the previous semiannual period, July 1 through December 31 or
January 1 through June 30 respectively, or a prorated amount if a partial year.

     Section 2.3. Annual Volume. ICLP commits to tendering to CSXT not less than
500 Cars of DSA in each Agreement Year (subject to proration consistent with
Section 1.1(a) and 1.1(b) for any Agreement Year that is less than 12 months),
and subject to adjustment as otherwise provided in this Agreement, including,
without limitation, the provisions of Section 1.1b and 6.11.

Page 5



--------------------------------------------------------------------------------



 



     Section 2.4. Liquidated Damages.

          (a) ICLP will pay to CSXT, as liquidated damages, if ICLP does not
tender Cars of DSA to CSXT in any Agreement Year as provided for in Section 2.3,
unless excused by Force Majeure or the non-performance by CSXT or SSES of their
obligations hereunder, an amount equal to $250.00 multiplied by the number of
Cars fewer than the Cars ICLP is obligated to tender to CSXT for delivery to
SSES.

          (b) CSXT shall pay to ICLP, as liquidated damages:



  (i)   as provided for in Section 1.1(a) (c), Section 1.6 (b),



  (ii)   unless provided for in Section 2.4(b)(i), if CSXT does not accept Cars
of DSA from ICLP for transport to Destination, in any Agreement Year as provided
for herein, unless excused by Force Majeure or the non-performance by ICLP or
SSES of their obligations hereunder, an amount equal to $250.00 multiplied by
the number of Cars fewer than the Cars CSXT is obligated to accept for transport
to SSES.

          (c) SSES shall pay to ICLP, as liquidated damages, as provided for in
Section 1.1(c) and Section 6.5(b).

          (d) For the purpose of this Section 2.4, each Agreement Year is
separate from all other Agreement Years (i.e. delivery of Cars of DSA in excess
of 500 in one Agreement Year shall not be credited to offset a shortfall number
of Cars in another Agreement Year).

     Section 2.5. Invoices.

          (a) Invoice and Payment. At the end of any 7 consecutive day period
(example Thursday through Wednesday) CSXT will prepare and promptly deliver to
ICLP an invoice. Each invoice shall set forth the amount (in tons) of DSA
tendered to CSXT during such 7 day period, which weights shall be determined
pursuant to the provisions of Section 4.1, the amount payable in respect thereof
to CSXT, and the net amount payable by ICLP for such 7 day period. ICLP must
identify any disputes in respect of such invoice within 2 business days of its
receipt of such invoice. Payment of such invoice will be in accordance with CSXT
ACH DEBIT Procedures, a copy of which is attached hereto as Schedule 2.5. CSXT
will initiate electronic funds transfer debits against ICLP asset account
fifteen (15) days after the date of each invoice identified above, and in
connection with the payments to be made by ICLP pursuant to Section 2.1 and
Section 2.2, and ICLP authorizes the financial institution named to credit such
entries directly to CSXT’s account.

Page 6



--------------------------------------------------------------------------------



 



          (b) Payments to ICLP. CSXT and SSES agree to make any payments due to
ICLP under this Agreement to the following account:

The Bank of New York Trust Company of Florida, NA
Towermarc Plaza
10161 Centurion Parkway
Jacksonville, FL 32256
ABA# 021000018
GLA # 111-565
TAS# 427385
Indiantown Tax Revenue Account
ATTN: Trustee

ARTICLE 3

TITLE TO DSA.

     Section 3.1. Title to DSA. Title to and risk of loss of the DSA, and risk
of damage or injury to third parties or the environment, shall transfer from
ICLP to SSES upon delivery of DSA from the trucks to the Landfill. SSES shall
pay and otherwise be responsible for all costs and expenses relating to or
arising out of the use, handling, storage, disposal and transportation of DSA
after transfer of title and risk of loss. For the avoidance of doubt, ownership
of DSA, or any other product tendered by ICLP for transportation by CSXT, shall
not at any time pass to CSXT. Subject to SSES’s agreement to accept
Non-Conforming DSA pursuant to the provisions of Section 1.3(c), title to and
risk of loss for Non-Conforming DSA that SSES has not agreed to accept pursuant
to the provisions of Section 1.3(c) shall at all times remain with ICLP and ICLP
shall be responsible for removal, remediation (if any is necessary as a result
thereof) and alternate disposal of Non-Conforming DSA.

ARTICLE 4

WEIGHING AND REPORTING

     Section 4.1. Weighing and Reporting. To determine the weight of the DSA
accepted by SSES, and transported by CSXT, each Car to be loaded with DSA may,
at the option of ICLP, be weighed empty on a certified scale at the ICLP Plant.
Such Car shall be weighed again on the same scale after the DSA has been loaded.
Scales at the ICLP Plant shall be inspected and certified for accuracy annually.
ICLP shall provide to SSES and CSXT as part of the railroad manifest (a) the
weights of the empty Cars that are to be loaded with DSA at the Origin, which
weights shall be (i) the actual weight of the Car if such Car has been weighed
and (ii) the tare weight of such Car if it is not been weighed, and (b) the
weights of the Cars after being loaded with DSA. Such weights shall be used by
CSXT to invoice ICLP for services provided in this Agreement pursuant to
Section 2.5. In addition, SSES and CSXT shall be entitled upon reasonable notice
to ICLP to inspect the measurement data and the scale certification documents
and conduct tests on the accuracy of the scale at the ICLP Plant, or review
reports of any such tests conducted by ICLP, in order to verify the accuracy of
ICLP’s measurements. If the weighing devices at the ICLP Plant are at any time
found to be more than five percent (5%) in error, an equitable adjustment in
amounts previously paid by ICLP shall be made, with all

Page 7



--------------------------------------------------------------------------------



 



positive adjustments to be paid by ICLP at the time of the next payment due
pursuant to Section 2.5 and all negative adjustments to be deducted by ICLP from
such next payment or in the absence of definite information as to when such
error began, the adjustment will be made on the basis of such error having
existed for one-half the time between the discovery of the error and the most
recent test indicating that the weighing devices were accurate. If the scale at
the ICLP Plant fails to operate, the weight of Cars loaded with DSA shall be
taken on another certified scale reasonably acceptable to the parties, and the
reasonable out-of-pocket cost of weighing such Cars shall be paid by ICLP.

ARTICLE 5

TERM; EARLY TERMINATION

     Section 5.1. Term.

          (a) Unless earlier terminated in accordance with the terms hereof,
this Agreement shall be effective (“Effective Date”) from the later of (i) the
date of this Agreement set forth in the preamble hereto; and (ii) the date on
which ICLP’s lenders and to the extent required by such lenders, an independent
engineer, consent to ICLP entering into this Agreement, such consent to be
obtained no later than forty-five (45) days from the execution of this
Agreement; provided that if within such 45-day period, such lenders or
independent engineer have not either consented or denied such consent, then such
consent shall be deemed given. Following the Effective Date, this Agreement
shall remain in effect through May 31, 2006.

          (b) The parties agree to renegotiate in good faith the price set forth
in Section 2.1, but no other terms contained herein, for the two-year period
beginning on June 1, 2006. The parties shall commence such negotiations on or
about December 1, 2005, and if the parties agree upon such a price, they shall
enter into an agreement pursuant to which they will agree upon such renegotiated
price for the period from June 1, 2006 until May 31, 2008 (the “First Extension
Period”). If the parties do not agree upon such a price on or before February 1,
2006, then the parties shall be under no further obligation to renegotiate the
price and the Agreement shall terminate on May 31, 2006. If the parties extend
the term pursuant to the foregoing provisions of this paragraph, then on or
about December 1, 2007, the parties agree to use commercially reasonable efforts
to renegotiate the price set forth in Section 2.1, as modified pursuant to
foregoing provisions of this paragraph, but no other terms contained herein, for
the period from June 1, 2008 until December, 31, 2010. The parties shall
commence such negotiations on or about December 1, 2007 and if the parties agree
upon such a price they shall enter into an agreement pursuant to which they will
agree upon such renegotiated price for the period from June 1, 2008 until
December 31, 2010 (the “Second Extension Period”). If the parties do not agree
upon such a price on or before February 1, 2008, then the parties shall be under
no further obligation to renegotiate the price and the Agreement shall terminate
on May 31, 2008.

     Section 5.2. Termination by ICLP. This Agreement may be terminated by ICLP
by written notice to SSES and CSXT following the cure periods, if any, set forth
below:

          (a) If SSES fails to comply in any respect with the covenants set
forth in Section 1.2 or 1.5(a).

Page 8



--------------------------------------------------------------------------------



 



          (b) If SSES or CSXT fails to comply with any other material obligation
under this Agreement and such failure is not cured within thirty (30) days of
receipt by SSES or CSXT, as applicable, of a written notice from ICLP concerning
such failure;

          (c) Upon the revocation, abrogation or termination by any party of the
contracts pursuant to which ICLP sells electric power or steam generated by the
ICLP Plant;

          (d) If the DSA is designated as a Hazardous Substance under any
applicable Law;

          (e) If any party other than ICLP, pursuant to or within the meaning of
Title 11 of the United States Code or any similar federal or state law for the
relief of debtors (“Bankruptcy Law”), (i) commences a voluntary case, (ii)
consents to the entry of an order for relief against it in an involuntary case,
(iii) consents to the appointment of a receiver, trustee, assignee, liquidator
or similar person under the Bankruptcy Law (“Custodian”) of such party or all or
substantially all of its property, (iv) becomes insolvent, or (v) makes a
general assignment for the benefit of creditors;

          (f) If a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that remains unstayed for 90 days providing for
(i) relief against any party other than ICLP in an involuntary case,
(ii) appoints a Custodian of such party, or all or substantially all of its
property, or (iii) orders the dissolution or liquidation of SSES or CSXT; or

          (g) If an event of Force Majeure preventing performance by any party
other than ICLP occurs and continues uncured for a period of more than 90 days
from the date of such occurrence.

     Section 5.3. Termination by CSXT. This Agreement may be terminated by CSXT
by written notice to SSES and ICLP following the cure periods, if any, set forth
below:

          (a) If SSES or ICLP fails to comply with any other material obligation
under this Agreement and such failure is not cured within thirty (30) days of
receipt by SSES or ICLP, as applicable, of a written notice from CSXT concerning
such failure;

          (b) If the DSA is designated as a Hazardous Substance under any
applicable Law;

          (c) If any party other than CSXT, pursuant any Bankruptcy Law, (i)
commences a voluntary case, (ii) consents to the entry of an order for relief
against it in an involuntary case, (iii) consents to the appointment of a
Custodian of such party or all or substantially all of its property, (iv)
becomes insolvent, or (v) makes a general assignment for the benefit of
creditors;

          (d) If a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that remains unstayed for 90 days providing for
(i) relief against any party other than CSXT in an involuntary case,
(ii) appoints a Custodian of such party, or all or substantially all of its
property, or (iii) orders the dissolution or liquidation of CSXT or ICLP; or

Page 9



--------------------------------------------------------------------------------



 



          (e) If an event of Force Majeure preventing performance by any party
other than CSXT occurs and continues uncured for a period of more than 90 days
from the date of such occurrence.

          (f) If CSXT intends to abandon the rail line serving either the Origin
or the Destination, this Agreement will terminate on the later of 180 days after
written notice of such intention has been given to ICLP or the date of such
abandonment.

     Section 5.4. Termination by SSES. This Agreement may be terminated by SSES
by written notice to CSXT and ICLP following the cure periods, if any, set forth
below:

          (a) If ICLP or CSXT fails to comply with any other material obligation
under this Agreement and such failure is not cured within thirty (30) days of
receipt by ICLP or CSXT, as applicable, of a written notice from SSES concerning
such failure;

          (b) If the DSA is designated as a Hazardous Substance under any
applicable Law;

          (c) If any party other than SSES, pursuant to any Bankruptcy Law, (i)
commences a voluntary case, (ii) consents to the entry of an order for relief
against it in an involuntary case, (iii) consents to the appointment of such
party Custodian of such party or all or substantially all of its property, (iv)
becomes insolvent, or (v) makes a general assignment for the benefit of
creditors;

          (d) If a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that remains unstayed for 90 days providing for
(i) relief against any party other than SSES in an involuntary case,
(ii) appoints a Custodian of such party, or all or substantially all of its
property, or (iii) orders the dissolution or liquidation of CSXT or ICLP.

          (e) If an event of Force Majeure preventing performance by CSXT or
ICLP occurs and continues uncured for a period of more than 90 days from the
date of such occurrence.

     Section 5.5. Survival. Any rights or obligations of a party that are
intended to continue in full force and effect after or that arise prior to the
termination or expiration of the term of this Agreement shall not be affected by
such termination or expiration, and any rights or remedies otherwise available
to either party shall not be limited by such termination or expiration.

Page 10



--------------------------------------------------------------------------------



 



ARTICLE 6

TRANSPORTATION OF CARS OF DSA

     Section 6.1. Loading of Cars of DSA at Origin. ICLP is responsible for the
proper loading of DSA on the Cars at the Origin, at its sole expense. ICLP will
not load any Car with DSA in excess of the stenciled gross weight limit of each
Car. If a Car is found to be loaded in excess of that weight after CSXT accepts
such Car for transportation to the Destination or is otherwise improperly
loaded, ICLP is responsible for the partial unloading of the Car and rehandling
of DSA, and the payment of applicable charges pursuant to Tariff CSXT 8100
Series.

     Section 6.2. Compliance with Laws and Other Agreements.

          (a) Subject to the terms of this Agreement and Section 10.1(b),
transportation of DSA shall be governed by tariffs, CSXT exempt circulars, rules
(including the rules of the Associate of American Railroads), practices,
classifications, bills of lading, statutes and regulations that are in effect as
of the date of individual shipment tender and that would apply if this Agreement
did not exist as of the date of shipment tender.

          (b) The parties agree that the list of governing documents, agreements
or otherwise contained in Section 6.2(a) shall govern the transportation of DSA.

     Section 6.3. CSXT Transportation Services.

          (a) Transportation and Delivery. CSXT shall transport the Cars of DSA
directly from the Origin to the Destination. Upon arrival of Cars of DSA at the
Destination, CSXT will transload DSA from such Cars to trucks which will deliver
the DSA to the working face of the Landfill and dispose of it in the Landfill as
directed by SSES. CSXT will conduct required switching, if any, at the Landfill.
CSXT shall have no obligation with regard to the disposition of Cars of DSA
tendered to it other than to deliver and transload such Cars of DSA to the
Destination. ICLP shall furnish all equipment, material and personnel required
to load the DSA into Cars at Origin. CSXT will provide all equipment, material
and personnel required to transload the DSA from the Cars to the trucks, drive
the trucks to the Landfill, and to unload the DSA in the Landfill.

          (b) Reclassification. Should the DSA be reclassified as a Hazardous
Substance in respect of the services to be provided by CSXT and SSES under this
Agreement, the obligations of CSXT and SSES shall immediately be suspended and
CSXT and SSES shall have the right to terminate this Agreement by providing
notice thereof to the other parties and after such notice shall have been given,
this Agreement shall terminate that the parties hereto shall have no further
obligations hereunder, except the provisions of this Agreement that expressly
survive the termination of the Agreement.

     Section 6.4. Damage or Destruction of Cars. CSXT shall return to ICLP each
Car in substantially the same condition as existed when ICLP tendered the Car to
CSXT at the origin, normal wear and tear excepted. If a Car is not returned to
ICLP in such condition, CSXT shall repair the Car to the condition that existed
when ICLP tendered the Car, at its sole cost and expense, and within 60 days
after ICLP makes its demand that the Car be repaired (the “Repair

Page 11



--------------------------------------------------------------------------------



 



Period”); provided, however, that if CSXT shall determine that the Car can not
be economically repaired during the Repair Period CSXT will pay ICLP or the Car
owner, as appropriate, the value of the Car pursuant to rule #107 of the
Interchange Rules of the Association of American Railroads. During the Repair
Period CSXT is not obligated to furnish a substitute Car; provided, however,
that if CSXT is not able to repair a Car within the Repair Period, or CSXT’s
fails to satisfy the provisions of Section 6.11, or any combination thereof,
then CSXT shall provide, at no cost or expense to ICLP, a sufficient number of
Cars to allow ICLP to satisfy its requirements under Section 1.1 (a) (c) and
Section 6.11.

     Section 6.5. Refusal of SSES to Accept DSA.

          (a) If SSES does not accept DSA at the Landfill for any reason,
including Force Majeure, CSXT shall notify ICLP. Thereafter, until CSXT and ICLP
have received assurances that SSES will accept additional shipments of DSA at
the Destination CSXT may elect not to accept Cars of DSA for transportation to
the Destination and ICLP may elect not to tender Cars of DSA to CSXT for
delivery to SSES.

          (b) If ICLP has tendered Cars of DSA to CSXT for delivery to SSES and
SSES shall give notice of its refusal to accept DSA contained in Cars that are
in transit, or that are at the Destination, then CSXT and ICLP will work
together to locate an alternative disposal site for such Cars of DSA, and if
CSXT and ICLP are not able to locate an alternative disposal site which will
accept DSA within 48 hours after SSES’s notice of its refusal or its refusal to
accept the Cars of DSA, CSXT may return the Cars of DSA to Origin. ICLP shall be
solely responsible for selecting any alternate disposal site for Cars of DSA
refused to be accepted by SSES or in transit and shall bear all additional costs
associated with CSXT’s return of such Cars to Origin or to an alternative
disposal site. All costs associated with CSXT’s transport and transloading of
DSA to an alternative disposal site or return to Origin shall be paid by ICLP to
CSXT pursuant to Tariff CSXT 8100 Series; and, subject to the exception in
Section 6.5(d) below, SSES shall pay to ICLP liquidated damages in the amount of
$250 per Car of DSA refused by SSES. CSXT hereby waives all liquidated damages
payable by ICLP pursuant to paragraph 2.4(a) for a period of one year after
SSES’s notice of its refusal to accept DSA or until an alternative disposal site
is located on the CSXT system, whichever occurs first. Further, CSXT shall waive
the Level II charges specified in contract CSXT C 82552 for such one-year
period.

          (c) ICLP agrees to release CSXT from any liability hereunder resulting
from SSES’s failure to accept DSA, and ICLP agrees that it will not file any
claim or lawsuit against CSXT regarding such failure by SSES.

          (d) Notwithstanding any of the foregoing, if the DSA is Non-Conforming
DSA and SSES refuses to accept such Non-Conforming DSA or this Agreement is
terminated pursuant to Section 6.3(b), then SSES shall not be liable for
liquidated damages or otherwise for failure to accept such DSA at the Landfill.

Page 12



--------------------------------------------------------------------------------



 



     Section 6.6. Commodities Other Than DSA. For any product other than DSA
that is tendered by ICLP for transportation or disposal, CSXT may reject and
refuse to transport and SSES may refuse to dispose (without first obtaining SSES
consent pursuant to Section 1.3(c)).

     Section 6.7. Clean-Up Costs. If the DSA shall be released or discharged
from the Cars after such Cars of DSA have been accepted by CSXT at the Origin
and until the DSA has been delivered to SSES at the Landfill or returned to
Origin, CSXT shall provide ICLP with immediate notice of such release or
discharge, shall promptly commence the clean-up and remediation of such released
or discharged DSA, at its sole cost and expense, and shall promptly reimburse
ICLP for any out-of-pocket cost of ICLP relating to or otherwise in connection
with such release or remediation. ICLP shall first approve any other disposal
facility prior to the disposal of the DSA by CSXT if CSXT chooses not to deliver
the DSA to SSES. On or before the twentieth (20th) day of each month, CSXT shall
provide ICLP a detailed written report concerning all spills of DSA during
transport from the Origin to the Landfill.

     Section 6.8. Cars. ICLP represents that the Cars are zero-rated and that
CSXT will not be required to pay mileage charge for the Cars.

     Section 6.9. Service. Loaded and empty Cars will be transported in regular
train service, i.e., non- unit train service that will vary during the term of
this Agreement.

     Section 6.10. Annual Certificate of Compliance. Within thirty (30) days
after the end of each Agreement Year, ICLP will provide CSXT with a written
certificate stating whether or not ICLP complied with the annual volume
commitment for the immediately proceeding Agreement Year, as set forth in
Section 2.3. If ICLP did not comply, a check in the appropriate amount of
liquidated damages will accompany the certificate.

     Section 6.11. Unexcused Cycle Time Failure.

          (a) CSXT agrees to return unloaded Cars to the ICLP Plant within
20 days from departure from the ICLP Plant of the loaded Car. The term “Average
Cycle Time” shall mean the average number of days from and including the day of
the departure from the ICLP Plant of a Car loaded with DSA to and including the
day that such Car is returned to the ICLP Plant (after delivery of the DSA to
SSES as provided for herein).

          (b) If the Average Cycle Time for the first and second calendar
quarters in each year, in the aggregate, shall exceed 20 days, then the number
of Cars that ICLP shall be obligated to tender to CSXT during the applicable
Agreement Year (the “Revised Annual Quantity”) shall be the product of 500
multiplied by a fraction, the numerator of which is 20 and the denominator of
which is the Average Cycle Time. If the Average Cycle Time for the first and
second calendar quarters, in the aggregate, shall equal or be less than 20 days,
then the Revised Annual Quantity shall be 500.

          (c) If the Average Cycle Time during the third calendar quarter in
each year exceeds 20, then the number of Cars that ICLP shall be obligated to
tender to CSXT during the Agreement Year shall be the sum of (1) one-half of the
Revised Annual Quantity, plus (2) the product of (a) one-half of the Revised
Annual Quantity multiplied by (b) a fraction, the numerator of which is 20 and
the denominator of which is the Average Cycle Time for the third calendar
quarter of such Agreement Year.

Page 13



--------------------------------------------------------------------------------



 



          (d) If the Average Cycle Time during the fourth calendar quarter in
each year exceeds 20, then the number of Cars that ICLP shall be obligated to
tender to CSXT during the Agreement Year shall be the sum of (1) one-half of the
Revised Annual Quantity, plus (2) the product of (a) one-half of the Revised
Annual Quantity multiplied by (b) a fraction, the numerator of which is 20 and
the denominator of which is the Average Cycle Time for the third and fourth
calendar quarters, in the aggregate, of such Agreement Year.

          (e) Cars that are “bad ordered” or are subject to a Force Majeure will
be excluded from the calculation of the Average Cycle Time.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

     Section 7.1. ICLP’s Warranties. ICLP hereby represents and warrants as
follows:

          (a) ICLP is a limited partnership duly organized, validly existing and
in good standing under the laws of the State of Delaware.

          (b) The execution, delivery and performance of this Agreement by ICLP
have been and are duly authorized by all requisite partnership action and do not
require the consent or approval of any governmental body or regulatory authority
or other entity, and are not in contravention of or in conflict with any
applicable law or regulation or any term or provision of its partnership
agreement.

          (c) This Agreement is the valid, binding and legally enforceable
obligation of ICLP enforceable against ICLP in accordance with its terms,
subject to bankruptcy, reorganization, insolvency or other similar law affecting
the enforcement of creditors’ rights generally and to the general principles of
equity (regardless of whether considered at a proceeding in equity or at law).

          (d) ICLP is not a party to or subject to any contract, agreement, or
any other restriction of any kind, and does not know of any contract, agreement
or any other restriction of any kind applicable to it which has not been waived,
which would prevent the consummation and performance of the understanding and
obligations, respectively, contemplated by this Agreement, nor would any of the
execution, delivery, consummation or performance of this Agreement conflict
with, result in a breach of, or cause a default under any such contract,
agreement or other restriction.

          (e) No representation or warranty by ICLP in this Agreement contains
any untrue statements of a material fact, or omits to state any material fact
necessary to make the statements of fact contained herein not misleading.

Page 14



--------------------------------------------------------------------------------



 



          (f) ICLP has not been identified in any litigation, administrative
proceeding or investigation as a responsible party under any Laws or orders with
respect to the discharge, release or removal of Hazardous Substances. “Hazardous
Substance” means any of the following: (a) petroleum including crude oil or any
fraction thereof; (b) a “hazardous substance” as defined by the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, from time
to time, and the regulations promulgated there under; (c) any “Hazardous
Substance” as defined by the Resource Conservation and Recovery Act of 1976, as
amended from time to time, and the regulations promulgated there under; (d) any
substance the use or presence of which is prohibited by any federal, state or
local law, rule ordinance or regulations similar to those set forth in this
definition; and (e) any other substance which by federal, state or local law,
rule, ordinance or regulation or by order or decree of any court or other
governmental authority having jurisdiction requires special handling in its
collection, storage, treatment or disposal. Hazardous Substance shall be
construed to have the broader, more encompassing definition where there exists a
conflict in the definitions employed by two or more governmental agencies having
concurrent or overlapping jurisdiction over waste generated by ICLP or others.
“Laws” means all applicable laws, regulations, ordinances, codes, permits,
licenses and other governmental requirements.

     Section 7.2. SSES’s Warranties. SSES hereby represents and warrants as
follows:

          (a) SSES is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and duly
authorized to do business in the State of Georgia.

          (b) SSES’s execution, delivery and performance of this Agreement have
been and are duly authorized by all requisite corporate action and do not
require the consent or approval of any governmental body or regulatory authority
or other entity, and are not in contravention of or in conflict with any
applicable law or regulation or any term or provision of its charter or bylaws.

          (c) This Agreement is the valid, binding and legally enforceable
obligation of SSES enforceable against SSES in accordance with its terms,
subject to bankruptcy, reorganization, insolvency or other similar law affecting
the enforcement of creditors’ rights generally and to the general principles of
equity.

          (d) There is no action, suit, investigation or proceeding pending or,
to the knowledge of SSES, threatened, against SSES before any court, arbitrator
or administrative or governmental body that could interfere with its performance
hereunder.

          (e) SSES is not a party to or subject to any contract, agreement, or
any other restriction of any kind, and does not know of any contract, agreement
or any other restriction of any kind applicable to it, which would prevent the
consummation and performance of the understanding and obligations, respectively,
contemplated by this Agreement, nor would any of the execution, delivery,
consummation or performance of this Agreement conflict with, result in a breach
of, or cause a default under any such contract, agreement or other restriction.

Page 15



--------------------------------------------------------------------------------



 



          (f) The Landfill has not been identified in any litigation,
administrative proceeding or investigation as a responsible party under any Laws
or orders with respect to the discharge, release or removal of Hazardous
Substances.

          (g) No representation or warranty by SSES in this Agreement contains
any untrue statement of a material fact, or omits to state any material fact
necessary to make the statements of fact contained herein not misleading.

          (h) SSES has obtained all permits, approvals and authorizations
required for SSES to fulfill its obligations under this Agreement and all such
permits, approvals and authorizations are in full force and effect.

          (i) The Landfill has sufficient capacity to dispose of, and will
accept, all of DSA tendered for disposal at the Destination during the term of
this Agreement.

     Section 7.3. CSXT’s Warranties. CSXT hereby represents and warrants as
follows:

          (a) CSXT is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia.

          (b) CSXT’s execution, delivery and performance of this Agreement have
been and are duly authorized by all requisite corporate action and do not
require the consent or approval of any governmental body or regulatory authority
or other entity, and are not in contravention of or in conflict with any
applicable law or regulation or any term or provision of its charter or bylaws.

          (c) This Agreement is the valid, binding and legally enforceable
obligation of CSXT enforceable against CSXT in accordance with its terms,
subject to bankruptcy, reorganization, insolvency or other similar law affecting
the enforcement of creditors’ rights generally and to the general principles of
equity.

          (d) There is no action, suit, investigation or proceeding pending or,
to the knowledge of CSXT, threatened, against CSXT before any court, arbitrator
or administrative or governmental body that could interfere with its performance
hereunder.

          (e) CSXT is not a party to or subject to any contract, agreement, or
any other restriction of any kind, and does not know of any contract, agreement
or any other restriction of any kind applicable to it, which would prevent the
consummation and performance of the understanding and obligations, respectively,
contemplated by this Agreement, nor would any of the execution, delivery,
consummation or performance of this Agreement conflict with, result in a breach
of, or cause a default under any such contract, agreement or other restriction.

          (f) No representation or warranty by CSXT in this Agreement contains
any untrue statement of a material fact, or omits to state any material fact
necessary to make the statements of fact contained herein not misleading.

Page 16



--------------------------------------------------------------------------------



 



          (g) CSXT has obtained all permits, approvals and authorizations
required for CSXT to fulfill its obligations under this Agreement and all such
permits, approvals and authorizations are in full force and effect.

ARTICLE 8

INSURANCE

     Section 8.1. Insurance to Be Maintained by CSXT. CSXT shall have the right
to self-insure against any and all of the following insurance coverages.

          (a) Worker’s Compensation Insurance with limits as specified by the
laws of the state in which the work is to be performed.

          (b) Employer’s Liability Insurance with the following minimum limits:
(1) $100,000 each accident; $100,000 disease per employee; $500,000 bodily
injury by disease policy limit. CSXT’s Employer’s Liability Insurance policy
shall include USL&H/Jones Act Coverage, if applicable (in the case of work on a
waterway).

          (c) Commercial General Liability Insurance as follows:

     (i) Commercial General Liability Insurance covering all operations required
to complete the work, including coverage for bodily injury and property damage,
with the following minimum limits of liability: (1) $1,000,000 per occurrence
Bodily Injury & Property Damage; (2) $1,000,000 aggregate Products/Completed
Operations; and (3) $2,000,000 general aggregate ( per project basis); (4)
$1,000,000 per occurrence Personal Injury Liability.

     (ii) Such Commercial General Liability Insurance policy shall include the
following: (1) Contractual Liability Coverage (primary coverage);
(2) Independent Contractor’s Coverage; and (3) Broad Form Property Damage
Coverage (primary coverage).

     (iii) CSXT’s Commercial General Liability Insurance shall not include
exclusions for explosion, collapse, or underground exposures.

     (iv) The property damage provision of CSXT’s Commercial General Liability
Insurance policy shall be endorsed to waive all rights of subrogation against
ICLP and SSES and their respective affiliates.

     (v) CSXT’s Commercial General Liability Insurance shall apply to the
indemnity provisions contained in this Agreement, including, without limitation,
Section 9.2, and shall include ICLP and SSES, and their respective officers and
employees, each as additional insureds but only as regards their liability
arising out of CSXT’s performance of the work or out of operations performed by
others on behalf of CSXT in relation to the work. Naming parties as additional
insureds shall not expand or alter the scope of indemnification provided by CSXT
under this Agreement.

Page 17



--------------------------------------------------------------------------------



 



          (d) Business Automobile Liability Insurance as follows:

     (i) Business Automobile Liability Insurance for bodily injury and property
damage covering the operation of all vehicles used in connection with the
performance of the work. The minimum limits of liability shall be: (1)
$1,000,000 per person and $ 1,000,000 per occurrence for bodily injury; and (2)
$1,000,000 per occurrence for property damage.

     (ii) CSXT’s Business Automobile Liability Insurance coverage shall extend
to all owned, leased, rented or borrowed automobiles.

     (iii) Coverage shall also extend to include all mandatory state and federal
regulations with respect to uninsured/underinsured motorists coverage, ICC, PUC
filings and financial responsibility requirements.

          (e) Umbrella/Excess Liability Insurance on an occurrence basis, which
shall afford coverage of not less than $5,000,000 per occurrence and in the
aggregate.

          (f) CSXT shall require its subcontractors, if any, to carry at least
the minimum insurance described in this Section 8.1, unless otherwise approved
by ICLP and SSES.

          (g) Before any of the services are started under this Agreement, and
30 days prior to each renewal of each policy, CSXT shall deliver to ICLP and
SSES certificates of insurance containing the following information in respect
to all insurance carried: (1) Name of insurance company, policy number and
expiration date; (2) Limits of insurance; (3) A statement indicating that ICLP
and CSXT will receive at least thirty (30) days’ notice of the cancellation of
any of the policies or any modification in the insurance that may affect the
interest of ICLP and SSES; and (4) Provisions of insurance (specifically the
aforementioned: additional insured’s, waiver of subrogation, and primary
coverage for liability/property insurance).

          (h) All insurance required to be maintained hereunder shall be with
insurers of recognized responsibility having the legal authority to enter into
valid and enforceable contracts of insurance as insurers of the risks covered
therein in the state in which the work is performed.

          (i) Environmental Impairment Liability Insurance as required by law or
as deemed appropriate when available on a commercially reasonable basis.

          (j) CSXT’s Liability and Property insurance shall be primary
coverages.

     Section 8.2. Insurance to Be Maintained by SSES.

     SSES shall maintain (1) general liability insurance, with coverage limits
of not less than One Million Dollars ($1,000,000) each occurrence for bodily
injury, and One Million Dollars ($1,000,000) each occurrence for property damage
liability, and (2) Environmental Impairment Liability Insurance as required by
law or as deemed appropriate when available on a

Page 18



--------------------------------------------------------------------------------



 



commercially reasonable basis. SSES’s Liability and Property Insurance shall be
primary coverages. The Environmental Impairment Liability Insurance shall be in
the amount of Five Million Dollars ($5,000,000) each occurrence and in the
aggregate. Self-insured retention on any of such insurance policies shall not
exceed Two Hundred and Fifty Thousand Dollars ($250,000). SSES shall list CSXT
and ICLP as an additional third party insured on such policies.

     Section 8.3. Insurance to Be Maintained by ICLP. ICLP shall maintain
general liability insurance, with coverage limits of not less than One Million
Dollars ($1,000,000) each occurrence for bodily injury, and One Million Dollars
($1,000,000) each occurrence for property damage liability. ICLP shall list CSXT
and SSES as an additional third party insured on their general liability policy.
ICLP’s general liability insurance policy shall not contain exclusions for
pollution coverage. ICLP shall also maintain pollution legal liability
insurance, with coverage limits of not less than Five Million Dollars
($5,000,000) each occurrence and in the aggregate. Deductibles on such policies
shall not exceed the amount of Two Hundred and Fifty Thousand Dollars
($250,000).

ARTICLE 9

INDEMNIFICATION

     Section 9.1. CSXT Indemnification Obligations.

          (a) CSXT shall indemnify, defend and hold harmless SSES and ICLP, and
each of their partners, officers, employees, agents, affiliates and assigns (the
"SSES Parties” and the “ICLP Parties” respectively) harmless from and against
any and all losses, costs, damages (including damages caused by sudden
accidental pollution), suits, liabilities, claims, proceedings, demands,
assessments, investigations, penalties, fines, judgments, deficiencies,
expenditures, settlement costs, and any other costs or expenses (including
reasonable attorneys’ fees and costs, court costs and investigative expenses)
(collectively, “Damages”) suffered by a SSES Party or a ICLP Party to the extent
caused by, resulting from or arising out of (i) any negligent act, negligent
omission or willful misconduct of CSXT or its employees, contractors or agents
in the performance of its obligations under this Agreement or (ii) any breach by
CSXT of any of its representatives or warranties contained in this Agreement.
However, the obligation of CSXT to indemnify the SSES Parties and the ICLP
Parties pursuant to this Section 9.1(a) shall not include consequential,
special, incidental or punitive damages unless such damages are payable by a
SSES Party or an ICLP Party to third parties.

          (b) CSXT shall indemnify, defend and hold harmless the ICLP Parties
and the SSES Parties (collectively, the “Indemnities”) from and against any and
all Damages which the Indemnities may incur, suffer, become responsible for or
pay out due to bodily injury or death of any person, damage to real or personal
property, contamination of or adverse effects on the environment, and/or any
violation or alleged violation of any federal, state or local laws, regulations
or ordinances (including, without limitation, the Resource Conservation and
Recovery Act, as amended, the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, the Toxic Substances Control Act, as amended, and
the Occupational Safety and Health Act of 1970, as amended) to the extent caused
by, arising out of, or in any

Page 19



--------------------------------------------------------------------------------



 



manner connected with: (1) the performance of services by CSXT, its employees,
subcontractors or agents, (2) the failure or inadequacy of CSXT’s equipment, or
(3) the breach of any term or condition of this Agreement by CSXT, its
employees, contractors or agents in the handling, treatment, storage and/or
disposal of DSA. CSXT’s obligation to indemnify the Indemnities hereunder shall
extend to claims brought against the Indemnities by CSXT’s employees.

     Section 9.2. SSES Indemnification Obligations. SSES shall indemnify, defend
and hold harmless the ICLP Parties and CSXT and its partners, officers,
employees, agents, affiliates and assigns (the “CSXT Parties”) from and against
any and all Damages suffered by an ICLP Party or a CSXT Party to the extent
caused by, resulting from or arising out of: (i) any negligent act, negligent
omission or willful misconduct of SSES or its employees, contractors or agents
in the performance of its obligations under this Agreement; (ii) other than,
(a) with respect to SSES’s indemnification obligations to CSXT, a matter for
which CSXT must indemnify SSES pursuant to Section 9.1, and (b) with respect to
SSES’s indemnification obligations to ICLP Parties, a matter for which ICLP must
indemnify SSES pursuant to Section 9.3(a), the presence of, or any release, or
threatened release of any Hazardous Substances, at or from the Destination, the
Landfill or any part of the route between the Destination and the Landfill;
(iii) liability under CERCLA, the Resource Conservation and Recovery Act, or the
Solid Waste Disposal Act, as amended or superseded by other federal
environmental laws, or comparable state law, incurred as the result of the
treatment, storage, disposal or other handling by SSES under this Agreement; or
(iv) any breach by SSES of any of its representations or warranties contained in
this Agreement. However, the obligation of SSES to indemnify the ICLP Parties
and the CSXT Parties pursuant to this Section 9.2 shall not include
consequential, special, incidental or punitive damages unless such damages are
payable by a ICLP Party or a CSXT Party to third parties.

     Section 9.3. ICLP Indemnification Obligations.

          (a) ICLP shall indemnify, defend and hold harmless the CSXT Parties
and the SSES Parties from and against any and all Damages suffered by a CSXT
Party or a SSES Party arising out of the transportation, transfer, delivery, or
disposal of DSA to the extent caused by the negligent act, negligent omission,
or willful misconduct of ICLP or its employees, contractors or agents in the
performance of its obligations under this Agreement. If ICLP tenders DSA
containing Hazardous Substances or Non-Conforming DSA (without first obtaining
SSES consent pursuant to Section 1.3(c)) to CSXT for transportation under this
Agreement and disposal by SSES under this Agreement, ICLP shall indemnify and
hold harmless the CSXT Parties and the SSES Parties from and against any and all
Damages caused by, resulting from or arising out of or in any way connected
thereto, irrespective of the negligence of ICLP, including but not limited to
any and all cleanup or decontamination costs, any environmental fines or
penalties, and any liability pursuant to Section 107 of CERCLA and any
amendments thereto, and for any similar liability pursuant to state or local
laws which may hold CSXT liable for any release of Hazardous Substance,
regardless of CSXT’s negligence, and provided that CSXT and SSES reasonably
cooperate with ICLP, at ICLP’s expense, in the handling of such material after
it is discovered to be a Hazardous Substance. Notwithstanding the foregoing,
ICLP shall have no indemnification obligation for Damages suffered by a CSXT
Party or a SSES Party resulting from residual products or other materials,
substances or wastes in cars not tendered to CSXT by ICLP for transportation or
any Damages caused thereby. However, the obligation of ICLP to

Page 20



--------------------------------------------------------------------------------



 



indemnify the SSES Parties and the CSXT Parties pursuant to this Section 9.3(a)
shall not include consequential, special, incidental or punitive damages unless
such damages are payable by a SSES Party or a CSXT Party to third parties.

          (b) ICLP shall be responsible for the prompt payment of all reasonable
out of pocket costs (but not liquidated damages under Section 2.4) incurred by
CSXT and SSES caused by, resulting from or arising out of, or in any way
connected with, any order or directive of any governmental body or agency or any
court prohibiting, regulating, restricting or requiring movement of a loaded Car
subject to this Agreement, or prohibiting, regulating or restricting delivery of
DSA at the Destination or at any alternate destination or at Origin if DSA is
returned to Origin. Such costs shall include transportation costs (including
applicable charges for any transportation service performed by CSXT), transfer,
delivery, or other costs incurred as a result of any such order or directive.

     Section 9.4. Demands. Each indemnified party hereunder agrees that promptly
upon its discovery of facts giving rise to a claim for indemnity under the
provisions of this Agreement, including receipt by it of notice of any demand,
assertion, claim, action or proceeding, judicial or otherwise, by any third
party (such third party actions being collectively referred to herein as the
“Claim”), with respect to any matter as to which it claims to be entitled to
indemnity under the provisions of this Agreement it will give prompt notice
thereof in writing to the indemnifying party, together with a statement of such
information respecting any of the foregoing as it shall have. Such notice shall
include a formal demand for indemnification under this Agreement. The
indemnifying party shall not be obligated to indemnify the indemnified party
with respect to any claim if the indemnified party knowingly failed to notify
the indemnifying party or its counsel to defend against such matter and to make
a timely response thereto including, without limitation, any responsive motion
or answer to a complaint, petition, notice or other legal, equitable or
administrative process relating to the Claim, only insofar as such knowing
failure to notify the indemnifying party has actually resulted in prejudice or
damage to the indemnifying party.

     Section 9.5. Right to Contest and Defend. The indemnifying party shall be
entitled at its cost and expense to contest and defend by all appropriate legal
proceedings any Claim with respect to which it is called upon to indemnify the
indemnified party under the provisions of this Agreement; provided that notice
of the intention so to contest shall be delivered by the indemnifying party to
the indemnified party within 20 days from the date of receipt by the
indemnifying party of notice by the indemnified party of the assertion of the
Claim. Any such contest may be conducted in the name and on behalf of the
indemnifying party or the indemnified party as appropriate. Such contest shall
be conducted by reputable counsel employed by the indemnifying party and
reasonably satisfactory to the indemnified party, but the indemnified party
shall have the right but not the obligation to participate in such proceedings
and to be represented by counsel of its own choosing at its sole cost and
expense. The indemnifying party shall have full authority to determine all
action to be taken with respect thereto; provided, however, that the
indemnifying party will not have the authority to subject the indemnified party
to any obligation whatsoever, other than the performance of purely ministerial
tasks or obligations not involving material expense. If the indemnifying party
does not elect to contest any such Claim, the indemnifying party shall be bound
by the result obtained with respect thereto by the indemnified party. At any
time after the commencement of the defense of any Claim, the indemnifying party
may request the indemnified party to agree in writing to the

Page 21



--------------------------------------------------------------------------------



 



abandonment of such contest or the payment or compromise by the indemnified
party of the asserted Claim, whereupon such action shall be taken unless the
indemnified party determines that the contest should be continued, and so
notifies the indemnifying party in writing within 15 days of such request from
the indemnifying party. If the indemnified party determines that the contest
should be continued, the indemnifying party shall be liable hereunder only to
the extent of the amount that the other party to the contested Claim had agreed
unconditionally to accept in payment or compromise as of the time the
indemnifying party made its request to the indemnified party.

     Section 9.6. Cooperation. If requested by the indemnifying party, the
indemnified party agrees to cooperate with the indemnifying party and its
counsel in contesting any Claim that the indemnifying party elects to contest
or, if appropriate, in making any counterclaim against the persons asserting the
Claim, or any cross-complaint against any person, and the indemnifying party
will reimburse the indemnified party for any expense incurred by it in so
cooperating. At no cost or expense to the indemnified party, the indemnifying
party shall cooperate with the indemnified party and its counsel in contesting
any Claim.

     Section 9.7. Right to Participate. The indemnified party agrees to afford
the indemnifying party and its counsel the opportunity to be present at, and to
participate in, conferences with all persons, including governmental
authorities, asserting any Claim against the indemnified party or conference
with representatives of or counsel for such persons.

     Section 9.8. Payment of Damages. The indemnifying party shall pay to the
indemnified party in immediately available funds any amounts to which the
indemnified party may become entitled by reason of the provisions of this
Article 9, such payment to be made within five days after any such amounts are
finally determined either by mutual agreement of the parties hereto or pursuant
to the final unappealable judgment of a court of competent jurisdiction.

     Section 9.9. Survival. This Article 9 shall survive the expiration or
termination of this Agreement.

ARTICLE 10

MISCELLANEOUS PROVISIONS

     Section 10.1. Laws and Permits.

          (a) ICLP will comply with all applicable federal, state and local
laws, regulations and permits and exercise due Care regarding the generation of
DSA, the transportation of DSA to the Origin, if any, and the loading of DSA on
the Cars at the Origin.

          (b) CSXT will comply with all applicable federal, state and local
laws, regulations and permits, if any, regarding the transportation of DSA from
the Origin to the Destination.

          (c) SSES shall at all times comply with all Laws and its permits in
the performance of its obligations hereunder. SSES hereby covenants and warrants
that it shall obtain, at its own expense, all federal, state and local licenses,
approvals and permits of governmental authorities required for the performance
of its obligations hereunder, and shall keep the same in effect throughout the
term of this Agreement.

Page 22



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the foregoing provisions of this Section 10.1, an
immaterial failure to comply with applicable federal, state and local laws,
regulations and permits which does not in any way adversely affect any party to
this Agreement shall not be deemed a default of this Agreement.

     Section 10.2. Agents. CSXT may, at its sole option, engage agents,
subcontractors or independent contractors to fulfill any or all of its
obligations under this Agreement, provided CSXT shall remain liable to ICLP and
SSES for all of its obligations hereunder, and provided that such agent,
subcontractor or independent contractor agrees to perform and be bound by CSXT’s
obligations hereunder.

     Section 10.3. Notice. All notices issued pursuant to this Agreement must be
in writing and sent by first class U.S. mail or nationally recognized overnight
express Carrier to the parties at the following addresses until otherwise
advised in writing:

To CSXT:

CSX Transportation, Inc.
500 Water Street
Jacksonville, FL 32202
Attn: Contract Administration J-865

To SSES:

Southern States Environmental Services, Inc.
Southern Georgia District
1515 Pecan Lane
Albany, Georgia 31703
Attn: District Manager

To SSES: For Daily Operational Issues

Southern States Environmental Services, Inc.
Taylor County Landfill
County Rd. 33 Stewart Rd.
Mauk, Georgia 31058
Attn:

To ICLP:

By overnight delivery service, not including
U.S. Mail:

Indiantown Cogeneration, L.P.
13303 Southwest Silver Fox Lane
Indiantown, FL 34956-9704
Attn: General Manager

Page 23



--------------------------------------------------------------------------------



 



By U.S. Mail:

Indiantown Cogeneration, L.P.
PO Box 1620
Indiantown, FL 34956-9704
Attn: General Manager

With a copy to:

National Energy & Gas Transmission
7600 Wisconsin Avenue
Bethesda, MD 20814
Attn: General Counsel

     Section 10.4. Force Majeure. Except for the obligation to pay for services
rendered, if any party is unable to perform its obligations under this Agreement
due to or as a result of an act of God, including flood, storm, earthquake,
hurricane, tornado, or other severe weather or climatic condition; act of public
enemy, war, actual or threatened acts of terrorism or bioterrorism, blockage,
insurrection, or riot, fire, wreck, derailment, washout or explosion; strike,
lockout or labor dispute; or embargo or governmental law, order or regulation
beyond the reasonable control of the party affected (“Force Majeure”), this
Agreement shall be suspended between the parties for the duration of such
disability. If any party invokes this force majeure provision, it shall give
prompt written notice to the other parties of the existence and other relevant
circumstances relating to the force majeure condition that is relied upon and
shall demonstrate that it has taken all reasonable steps to minimize the
consequences of such condition. Notwithstanding anything in the foregoing to the
contrary, no party shall be required to settle strikes, lockouts or other labor
difficulties contrary to its wishes.

     Section 10.5. Unanticipated Cost Increases by SSES. All parties acknowledge
that there may be unanticipated, additional cost increases incurred by SSES due
to changes in applicable laws, statutes, regulations and governmental and
industry standards and policies relating to imposition of or increase in state
or local landfill fees. If SSES shall incur such cost increases, such cost
increases shall be documented and the price set forth in Section 2.1 shall be
increased by such amount; provided, however, that if such unanticipated cost
increases, in the aggregate, result in a cost increase of greater than $1.50 per
Ton for DSA transported by CSXT and accepted by SSES under this Agreement, the
parties shall promptly negotiate in good faith the allocation of such
unanticipated cost increases, and, if the parties cannot agree on such an
allocation, this Agreement shall terminate upon not less than 45 days prior
written notice by any party, without any further obligation by any party under
this Agreement, except the provisions of this Agreement that expressly survive
the termination of the Agreement.

     Section 10.6. Arbitration. Any controversy, claim or dispute related to or
arising out of this Agreement shall be settled by arbitration pursuant to the
current commercial arbitration rules of the American Arbitration Association
strictly in accordance with the terms of this Agreement and the substantive law
of the State of Florida. The arbitration shall be conducted at the

Page 24



--------------------------------------------------------------------------------



 



Association’s office in Atlanta, Georgia, by one arbitrator, who shall be an
attorney knowledgeable in the transportation industry. Any decision of the
arbitrator shall be rendered within thirty (30) days after the matter has been
submitted. Judgment upon the arbitrator’s award may be entered and enforced in
any court of competent jurisdiction. No party shall institute a proceeding
hereunder unless ten days prior thereto such party shall have furnished the
other parties written notice by certified mail of its intent to do so. No party
shall be precluded from seeking provisional remedies in the courts of any
jurisdiction including, but not limited to, temporary restraining orders and
preliminary injunctions to protect its rights.

     Section 10.7. Governing Law. This Agreement shall be construed and
interpreted with reference to the laws of the State of Florida.

     Section 10.8. Audit. Each Party agrees to keep full, accurate and complete
books of account and records of matters relating to this Agreement, in
accordance with generally accepted accounting principles, consistently applied.
Each Party will retain and not purge such books, computer files and accounts
during the term of this Agreement or for seven years after such data and files
are created. Each Party or its employees, agents or subcontractors will have the
right to audit all of the records of the other parties that relate directly or
indirectly to this Agreement and the services hereunder including, for SSES,
records evidencing the adequate design, construction and operation of the
Landfill in compliance with applicable Laws; with respect to CSXT, records of
all manifests; and with respect to ICLP, all the results of DSA. The audit will
take place at the record holder’s place of business and the timing of such audit
will be mutually agreed upon. No party shall be unreasonable in granting to the
other party timely access to such parties records.

     Section 10.9. Independent Agreement. CSXT and SSES for purposes of this
Agreement are, and in all respects shall be, independent contractors hired by
ICLP, and neither this Agreement nor anything contained herein shall be deemed
or construed to constitute any of such parties as principal and agent, partners,
joint ventures, co-owners or otherwise participants in a joint or common
undertaking. In connection with obligations contemplated hereunder, none of
CSXT, ICLP and SSES shall be or become liable or bound by any agreement,
representation, act or omission whatsoever of any other party hereto unless
specifically provided for in this Agreement or an addendum hereto.

     Section 10.10. Successors and Assigns.

          (a) The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties hereto; provided that neither party may assign this Agreement without
the prior written consent of the other parties hereto. Notwithstanding the
foregoing, CSXT shall have the right, upon 10 days’ prior written notice to
ICLP, to assign (without obtaining ICLP consent) the right to receive payments
due from ICLP as part of CSXT’s accounts receivable financing in the ordinary
course of business, subject to the provisions of Section 2.4(b). Notwithstanding
the foregoing, ICLP shall have the right to assign this Agreement to any parties
providing financing for the ICLP Plant without obtaining the consent of CSXT or
SSES. CSXT and SSES hereby consent to any such assignment and the granting of a
security interest in ICLP’s rights and obligations under this Agreement to any
financing party and further agrees that it will not terminate or suspend its
obligations under this Agreement without first giving any such financing party
about which it has

Page 25



--------------------------------------------------------------------------------



 



been notified, a reasonable period of time, of not less than thirty (30) days,
in which to cure any defaults. CSXT and SSES shall notify such financing parties
of defaults at such time as they provide ICLP with such notice. Any curing by a
financing party shall not be construed as an assumption by it of this Agreement.

          (b) In the event that this Agreement is rejected by a trustee or
debtor-in-possession in any bankruptcy or insolvency proceeding involving ICLP,
and if within 90 days after such rejection, ICLP’s lenders or any agent acting
on their behalf or any assignee or transferee thereof shall so request and shall
certify in writing to SSES and CSXT that it intends to perform the obligations
of ICLP under this Agreement, SSES and CSXT will execute and deliver to such
lenders or their agent or such assignee or transferee a new agreement, pursuant
to which SSES and CSXT shall agree to perform the obligations contemplated to be
performed by SSES and CSXT under this Agreement and which shall be for the
balance of the remaining term under this Agreement before giving effect to such
rejection and shall contain the same conditions, agreements, terms, provisions
and limitations as this Agreement (except for any requirements that have been
fulfilled by ICLP prior to such rejection). The parties hereto acknowledge and
agree that any material amendment of this Agreement will not be effective
without the prior written approval of ICLP’s lenders. The provisions of this
Section 10.10 are for the benefit of ICLP’s lenders and may be separately
enforced by such lenders or any agent acting on their behalf against either SSES
and CSXT.

     Section 10.11. Waiver. The failure to enforce any provision of this
Agreement or waiver of any default hereunder shall not be construed as a waiver
of the provision or of any subsequent or continuing default. Any waiver of a
provision of this Agreement must be in writing and signed by the waiving party.

     Section 10.12. Invalidity. If any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.

     Section 10.13. Non-Disclosure. The parties agree to protect the
confidentiality of the terms and conditions of this Agreement. Only where a
party is required by a court of competent jurisdiction or federal agency to
reveal any of the terms and provisions of this Agreement, or where all parties
give their prior written consent to disclosure, will disclosure be allowed,
provided that if disclosure is compelled by such a court or agency, the party
requested to disclose such confidential information shall immediately notify the
other parties to enable such parties to consider seeking a protective order.
Nothing in this confidentiality provision will preclude the disclosure of this
Agreement for use in the sale of any party, to obtain financing or in disclosing
the provisions of this Agreement to a parent, affiliate or subsidiary company or
the parties’ respective legal counsel. If a third party requests a contract to
cover traffic moving in whole or in part under this Agreement, CSXT may advise
that a contract covering the traffic exists and may reveal its duration and the
identity of the parties to this Agreement. The Parties agree that in the event
of a breach of this Section 10.13 the party or parties not in breach of this
Section 10.13 shall be entitled to equitable relief, including injunction and
specific performance, in addition to all other remedies available pursuant to
this Agreement. The parties’ obligations under this Section 10.13 will expire
one (1) year after the termination or expiration of this Agreement.

Page 26



--------------------------------------------------------------------------------



 



     Section 10.14. Entire Understanding; Modification. This Agreement and the
Exhibits and Schedules attached hereto contain the entire understanding of the
parties and has been executed by the duly authorized officials of the parties,
as applicable. There are no other terms, covenants, conditions, warranties or
representations between the parties, whether written or unwritten, not set forth
or referred to herein. This Agreement supersedes any other such prior or
contemporaneous oral or written discussions, agreements, understandings or
correspondence. Any revisions to this Agreement must be approved in writing and
signed by both parties.

     Section 10.15. Mutual Draft and Titles. This Agreement is the result of the
mutual negotiations of the parties and shall not be construed against either of
them as the drafter. All paragraph titles are for the convenience of the parties
only and are not substantive.

     Section 10.16. Disclaimer of Consequential Damages. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, OTHER THAN THE PROVISIONS OF
ARTICLE 9, NO PARTY TO THIS AGREEMENT SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES ARISING OUT OF
THE PERFORMANCE OF OR DEFAULT UNDER THIS AGREEMENT. The provisions of this
paragraph shall survive the termination of this Agreement.

     Section 10.17. Interest. Any amount owed to either party hereunder beyond
the date such amount is due and payable shall accrue interest each day from the
date such amount is due until the date the amount is paid at a rate per annum
equal to the “prime rate” for Citibank N.A. published in The Wall Street
Journal, plus one percent.

     Section 10.18. No Third Party Beneficiary Rights. This Agreement is not
intended to and shall not be construed to give any person (other than the
parties signatory hereto or their permitted assigns) any interest or rights
(including, without limitation, any third party beneficiary rights) with respect
to or in connection with any agreement or provision contained herein or
contemplated hereby.

Page 27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officials on the date first written above.

CSX TRANSPORTATION, INC.

By: \s\ W.L. ENGELIEN

Name: W. L. Englien

Title: Director of Sales

INDIANTOWN COGENERATION, L.P.

By: \s\ F. JOSEPH FEYDER

Name: F. Joseph Feyder

Title: Vice President

ALLIED SERVICES, LLC, successor by
merger to SOUTHERN STATES
ENVIRONMENTAL SERVICES, INC.

By: \s\ BRUCE EMLEY

Name: Bruce Emley

Title: Regional Vice President

Page 28



--------------------------------------------------------------------------------



 



EXHIBIT A

RATE SHEET

1. Effective Date and Term. This Rate Sheet shall take effect on the Effective
Date and shall remain in effect until December 31, 2010, unless earlier
terminated as provided in this Rate Sheet or the Agreement. The term is divided
into seven (7) consecutive periods of one (1) year each. Each such period is
hereafter referred to as an “Agreement Year”.

2. Transportation Particulars

     
Commodities and STCC
   
Number:
  Fly Ash 4011029
 
   
Car Type and Number:
  Private Cars: 100 Ton PD Covered Hoppers supplied by ICLP. All Cars are “zero
rated”; i.e. CSXT will not pay any mileage charges for the Cars. ILCP will
supply all Cars for the shipments described in this Rate Sheet.
 
   
Origin:
  Indiantown, Florida, at ICLP’s electric cogeneration facility.
 
   
Route:
  CSXT Direct
 
   
Destination:
  Landfill operated by Southern States Environmental Services, Inc. at Mauk,
Georgia. All references to “Destination” “SSES” and “Landfill” in the Agreement
and this Rate Sheet are to this Mauk, Georgia facility.
 
   
Rate:
  $25.65 per net ton. Rate includes empty return of the Car to Origin and
payment by CSXT on behalf of ICLP of the transloading, trucking and disposal
fees.
 
   
Rate Increase:
  The Rate will be increased by 2% on January 1st of each Agreement Year
starting January 1, 2005 and as otherwise provided herein.
 
   
Volume:
  ILCP agrees to tender a minimum of 500 carloads of Commodity to CSXT for
transportation pursuant to this Rate Sheet and Agreement during each Agreement
Year.

Page 29



--------------------------------------------------------------------------------



 



     
Liquidated Damages:
  If ILCP does not comply with the volume commitment in any Agreement Year, ILCP
will pay CSXT, as liquidated damages, the amount of Two Hundred Fifty dollars
($250.00) times the number of shortfall cars. For the purpose of this
commitment, each agreement year is separate from all other Agreement Years, i.e.
a surplus number of cars in one Agreement year may not be used as a credit
against a shortfall number of cars in another Agreement Year.
 
   
Certificate and Payment:
  Within thirty (30) days after the end of each Agreement Year, ILCP will
provide CSXT with a written certificate stating whether or not ILCP complied
with the volume commitment for the immediately preceding Agreement Year. If ICLP
did not comply, a check in the appropriate amount of liquidated damages will
accompany the certificate.
 
   
Service:
  Loaded and empty Cars will be transported in regular train service, i.e., non-
unit train service that will vary during the term of this Agreement.
 
   
Fuel Surcharges:
  Fuel surcharges, as provided in Tariff CSXT 8100 Series, or successor
publications, shall apply.

Page 30



--------------------------------------------------------------------------------



 



EXHIBIT “B”

DSA Profile

INDIANTOWN COGENERATION L.P.

MATERIAL SAFETY DATA SHEETS

PRODUCT NAME: COAL FLY ASH

TOTAL DOCUMENT SIZE

ELEVEN (11) PAGES

 



--------------------------------------------------------------------------------



 



Schedule 2.5

CSXT ACH DEBIT Procedure

TOTAL DOCUMENT SIZE

TWO (2) PAGES

 



--------------------------------------------------------------------------------



 



